DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 6/28/2022 has been entered.  Claims 1-12, 14-20 are pending in the application with claim 10 amended, claims 1-9, 11, 12 withdrawn, claim 13 cancelled.  The previous 35 USC 112 rejection of claims 10 and 13-20 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the outer wall surface of the first connecting end" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first connecting end" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “wherein the outer wall surface of the first connecting end of the three-way connector is provided with a threaded through hole; and the locking structure is formed by the locking screw passing through the threaded through hole of the three-way connector, and being screwed into the rectangular slot of the tail bed, to fix the tail bed to the three-way connector” in Lines 19-22 is generally redundant language to the newly added language of Lines 10-13 of Claim 10.  Therefore, the claim language is indefinite since it’s unclear how to interpret the scope of the claim using redundant language.  Appropriate correction is required.
Claim 14 recites the limitation “wherein the outer wall surface of the first connecting end of the three-way connector is provided with a tab, and the tab is provided with a threaded through hole in a center” in lines 1-3, wherein Claim 10 previously defines a first connecting end of the three way connector having a threaded through hole and it’s unclear if this is meant to be an additional threaded through hole in the three way connector or if this is the same threaded through hole.  Appropriate correction is required.
Claim 17 recites the limitation “wherein the tail bed is of a funnel shape having a central hole, the tail bed comprises a top portion and a neck portion, the neck portion is a straight column section whose outer wall is provided with a step, the outer wall surface is provided with a key-shaped protrusion, and the protrusion is provided with a rectangular slot” in Lines 1-5, wherein Claim 10 previously recites a rectangular slot in the tail bed and therefore it’s unclear if rectangular slot provided in a protrusion of the tail bed is the same or different than the rectangular slot previously defined in claim 10.  Appropriate correction is required.
Claim 18 recites the limitation “the square tab is provided with a threaded through hole in a center, and the through hole extends to an inner surface of the key slot” in Lines 5-6, wherein Claim 10 previously recites a rectangular slot in the tail bed and therefore it’s unclear if rectangular slot provided in a square tab of the tail bed is the same or different than the rectangular slot previously defined in claim 10.  Appropriate correction is required.

Allowable Subject Matter
Claims 10 and 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 10 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 2, 2022